Citation Nr: 1409456	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Administration (VA) death benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1943 to December 1944.  He passed away in December 2007.  At the time of his death, he was in receipt of VA benefits.  The appellant is the Veteran's purported widow.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2008 letter decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

The record reflects that the appellant proffered testimony before the Board in July 2011 and again in December 2012.  In both instances, transcripts of said hearings were prepared and have been included in the claims file for review.   

The record raises informal claims of entitlement to death pension and accrued benefits.  These issues of have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate development.
 

FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1981.  

2.  The Veteran and the appellant obtained a legal separation in 1999.

3.  The Veteran passed away in December 2007.  Prior to his death, neither the Veteran nor the appellant obtained a dissolution of marriage.

4.  The weight of the probative evidence of record shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and that the separation resulted from misconduct on the part of the Veteran without the fault of the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits have been met.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3. 53, 3.54, 3.204, 3.205 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the fully favorable finding with regard to the appellant's claim for recognition as the surviving spouse of the Veteran, no further discussion of compliance with the duties to notify and assist is warranted at this time.

II.  Analysis

The appellant seeks recognition as the surviving spouse of the deceased Veteran for purposes of entitlement to VA death benefits.

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2013).  The surviving spouse must be married to the service member for a period of one year or more prior to the service member's death.  See 38 C.F.R.§ 3.54(a)(1), (b)(2), and (c)(1)(ii) (2013).

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the service member meets the requirements of 38 C.F.R. § 3.1(j) (2013) and who was the spouse of the service member at the time of the service member's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2013).

Continuous cohabitation is generally required, with two exceptions: (1) where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

Under the first exception, the spouse must be free of fault in the initial separation, and the separation must have been procured by the Veteran or due to his misconduct.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Although certain conduct subsequent to the time of separation may be relevant, the mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id. at 112. 

Additionally, separation by mutual consent generally does not constitute desertion by a potential surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1356-57 (Fed. Cir. 2007).  "[T]he key is whether the reason for the separation did not show an intent on the part of the surviving spouse to desert the veteran."  Id. at 1356 (emphasis and citation omitted).  Separation by mutual consent, however, would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Id. at 1358. 

The record shows that the appellant and the Veteran were married in April 1981.  The appellant testified that the Veteran would sometimes leave for a month at a time.  In 1995, the Veteran started leaving for longer periods of time and the appellant became a "weekend wife."  Frustrated with this situation, the appellant suggested a divorce.  Instead, the Veteran requested a separation.  The parties legally separated in 1999.  She indicated that it was the Veteran's choice to separate, but that she still saw him socially until he passed away.  The appellant stated that at the time of the Veteran's death, she was still legally married to him.  She admitted that while she did not physically live with the appellant at the time of his death, she and the appellant agreed that she would remain married to him so that she could receive any government benefits she might be entitled to upon his death.  

It is undisputed that the Veteran and the appellant were married and subsequently separated.  However, there is no indication that they ever legally divorced.  To the contrary, the evidence shows that no judgment of divorce was ever entered.  There is no evidence suggesting that the appellant has remarried or, since the death of the Veteran, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  Consequently, the Board finds that the appellant was the Veteran's spouse at the time that he died.  Accordingly, the only remaining question for purposes of determining whether the appellant is entitled to recognition as the Veteran's surviving spouse is whether or not the continuous cohabitation requirement was met.

Here, there is no indication that there was any fault on the part of the appellant in regard to her separation from the Veteran in 1999.  Rather, as previously discussed, the record demonstrates that the separation was a result of the Veteran's own misconduct and misbehavior.  The evidence does not show an intent by the appellant to desert the Veteran nor is there any evidence that the separation was induced by misconduct or communication by the appellant.   The Board reiterates that a failure to live with the Veteran after the separation does not necessarily mean the appellant intended to desert the Veteran.  Thus, the parties are deemed to be exempt from the continuous cohabitation requirement under § 3.53, regardless of how long they remained separated.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits is granted.



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


